DETAILED ACTION
This detailed action is in response to the request for continued examination filed on February 2, 2021, incorporating the amendments and arguments filed on January 19, 2021, and any subsequent filings.
Claims 1-6 and 9-18 stand rejected.  Claim 4 has been canceled.  Claims 1-3, 5, 6, and 9-18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1 and 10
Claim 1 and 10 has been amended have been amended and the rejections withdrawn. 
Claim 4
Claim 4 has been canceled and the rejection withdrawn
Claim Rejections - 35 USC § 103
Claim 1
Applicants' arguments filed January 19, 2021 have been fully considered but they are not persuasive.
In response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Applicants' argument that Chu does not relate to adsorption techniques (Remarks, Page 6/Paragraph 3 (hereinafter "Pg/Pr"), the title, "High Flux Microfiltration Membranes With Virus And Metal Ion Adsorption Capability For Liquid Purification" (emphasis added) and written description (Pg1/Pr5, Pg2/Pr11) of Chu indicate otherwise.
As to Applicants' argument that Chu teaches away from removing both positive and negatively ions (Remarks, Pg7/Pr1), Chu discloses removing both positive and negatively ions (Pg1/Pr11 ("modification of the ultra-fine nanofibers, including the introduction of one or more positively charged (for removal of negatively charged viruses or ions) or negatively charged (for removal of positively charged metal ions) water-soluble polymers or molecules"); Pg14/Pr155 ("The surface charges of MF membranes could be easily exchanged from negative to positive, or a judicious combination of positive and negative charges")). 
Amended Claim 16
Applicants' arguments filed January 19, 2021 have been fully considered but they are not persuasive for the reasons detailed in the rejection of amended Claim 16 below.
Claim 17
Applicants' arguments filed January 19, 2021 have been fully considered but they are not persuasive.
Applicants offer no reasons that Claim 17 is not obvious other than those offered with respect to Claim 1 (Remarks, Pg9/Pr5-6) and thus the argument is not persuasive for the reasons detailed above with respect to Claim 1.
As to Applicants' argument that Chu does not specify that the cationized cellulose is not nanofibrillar (Remarks, Pg7/Pr4), Chu discloses the cationized cellulose is formed from nanofibers (Pg6/Pr73).
Double Patenting
Applicants' arguments filed January 19, 2021 have been fully considered but they are not persuasive.
Applicants argue that the double patenting rejection of this application over copending Application No. 15/571021 be held in abeyance because neither this application nor the copending application has issued as a patent (Remarks, Pg9/Pr7-Pg109/Pr4).
An issued patent is not required for a provisional nonstatutory double patenting rejection.  See MPEP § 804.  Because neither this application nor Application No. 15/571021 has yet issued as a patent, the provisional double patenting rejection will not be held in abeyance because it is not known whether both or either of the applications will issue as patents or which would issue first should allowable subject matter be found.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 is objected to because of the following informalities:  the recitation of "used nanofibrillar cellulose" lacks consistency with the recitation of "used plant-derived cationic nanofibrillar cellulose" in Claim 1 from which the claim depends.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the last line should include recite "chemical" before "derivatization" to be consistent with the recitation in the first line of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 recites the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3, 5, 6, and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "waste water" in line 7 with no indication of whether this is the same "waste water" recited in the preamble.
Claim 1 recites the limitation "ions" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "used plant-derived cationic nanofibrillar cellulose" yet does not define what constitutes "used" such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10, which depends from Claim 1, recites the limitation "wherein the waste water includes contaminant species" in line 2 with no indication of which waste water from Claim 1 the limitation references.  Whether the waste water referenced in Claim 10 is the waste water of the preamble of Claim 1, the waste water contacted with the cellulose in step b of Claim 1, the waste water having ions in step c of Claim 1, or the treated waste water of step d of Claim 1 is not clear.
Claim 13 recites "used nanofibrillar cellulose" yet does not define what constitutes "used" such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites "[u]se" in the preamble making the claim unclear as to whether the claim refers to a method or a product (see MPEP 2173.05(q)).
Claim 16 recites carrying out a derivatization of the nanofibrillar cellulose before the production of the nanofibrillar cellulose making the claim indefinite as to how derivatization can occur on something that does not exist.
Claim 17 recites "[u]se" in the preamble making the claim unclear as to whether the claim refers to a method or a product (see MPEP 2173.05(q)).
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Vuorinen, et al., U.S. Publication No. 2014/0110070 (hereinafter "Vuorinen") and further in view of Chu, et. al, U.S. Publication No. 2013/0180917 (hereinafter "Chu").
Applicants' claims are directed towards a method.
Regarding Claims 1-3, 5, 6 and 9-13, Cash discloses a process for treating waste water (Pg9/Line 27 (hereinafter "Pg/L") – Pg10/L2, Pg25/L26-30), the process comprising a. providing plant-derived cationic nanofibrillar cellulose (Pg3/L20-Pg4/L2, Pg9/L27 (note Applicants have defined nanofibrillar to include microfibrillar (Spec., Pg5/L29-Pg6/L14))); b. contacting said plant-derived cationic nanofibrillar cellulose with waste water in an amount of 0.005 to 25 kg/m3 waste water based on the dry weight of the nanofibrillar cellulose (Pg1/L17-20 (note that 1 m3 waste water has a mass of 1,000 kg such that the 
Cash does not disclose said plant-derived cationic nanofibrillar cellulose having a zero shear viscosity of 2,000 to 100,000 Pa·s, and/or a yield stress of 2 to 50 Pa, when dispersed to a concentration of 0.5 wt.-% in water or the waste water having ions with positive net charge.
Vuorinen also relates to plant-derived nanofibrillar cellulose (Pg1/Pr15, Pg5/Pr53-54) and discloses said plant-derived nanofibrillar cellulose having a zero shear viscosity of 2,000 to 100,000 Pa·s, and/or a yield stress of 2 to 50 Pa, when dispersed to a concentration of 0.5 wt.-% in water (Pg5/Pr58).
Chu also relates to a process of using nanofibrillar cellulose for purification using adsorption (Title, Abstract) and discloses the waste water having ions with positive net charge (Pg1/Pr5,9,11).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to use the plant-derived nanofibrillar cellulose disclosed by Cash with the properties disclosed by Vuorinen because, according to Vuorinen, such properties were known to characterize plant-derived nanofibrillar cellulose (Pg5/Pr58).  It would have been further obvious to combine the method of removing ions disclosed by the combination of Cash and Vuorinen with the waste water having ions with positive net 
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 2: wherein said plant-derived cationic nanofibrillar cellulose has a zero shear viscosity of 5,000 - 50,000, when dispersed to a concentration of 0.5 wt.-% in water (Vuorinen, Pg5/Pr58).  Claim 3: wherein said plant-derived cationic nanofibrillar cellulose has a yield stress of 3 to 20 Pa, when dispersed to a concentration of 0.5 wt.-% in water (Vuorinen, Pg5/Pr58).  Claim 5: wherein the process comprises adding plant-derived cationic nanofibrillar cellulose to waste water in an amount of 0.01 to 18 kg/m3 waste water based on the dry weight of the nanofibrillar cellulose (Cash, Pg1/L17-20).  Claim 6: wherein the pH value of the waste water is below 4 (Cash, Pg25/17-21).  Claim 9: wherein the purification treatment further comprises mixing of said plant-derived cationic nanofibrillar cellulose and said waste water (Cash, Pg9/L27-30, Pg25/L26-30).  Claim 10: wherein the waste water includes contaminant species (Cash, Pg25/L30-Pg26/L2), and wherein the purification treatment further comprises filtration, centrifugation, or a combination thereof, the filtration, centrifugation, or combination thereof enabling trapping the contaminant species into a nanofibril network of said nanofibrillar cellulose (Cash, Pg25/L29-Pg26/L2 (note known to combine purification with other separation techniques)).  Claim 11: wherein the purification treatment further comprises forming a plant-derived cationic nanofibrillar cellulose hydrogel (Cash, Pg3/L20-22, Pg5/L3-6; Vuorinen, Pg5/Pr52,55) on a top of a filtration fabric or membrane (Chu, Abstract,  Pg1/Pr9, Pg3/Pr37 (note that it would have been Claim 12: wherein the purification treatment further comprises passing said waste water through said layer of plant-derived cationic nanofibrillar cellulose hydrogel (Chu, Pg1/Pr7,9, Pg3/Pr38,44).  Claim 13: wherein the process comprises separating used nanofibrillar cellulose from treated waste water by utilizing filtration or centrifugation (Cash, Pg25/L22-Pg26/L8, Chu, Pg1/Pr5).  Claim 14: wherein said plant-derived cationic nanofibrillar cellulose consists essentially of cellulose I (Cash, Pg1/L5-Pg2/L12).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Vuorinen, et al., U.S. Publication No. 2014/0110070 (hereinafter "Vuorinen") and Chu, et. al, U.S. Publication No. 2013/0180917 (hereinafter "Chu") as applied to Claim 11 above, and further in view of Hillebrand, WIPO Publication No. WO 2013/1121104 A2 (hereinafter "Hillebrand").
Applicants' claims are directed towards a method.
The combination of Cash, Vuorinen, and Chu discloses the process according to Claim 11 except wherein said plant-derived cationic nanofibrillar cellulose comprises nanofibrillar cellulose manufactured from cellulosic raw material cationized using glycidyl trialkylammoniumchloride (GTAC).
Hillebrand also relates to a cation cellulose and discloses the cationic cellulose is cationized using glycidyl trialkylammoniumchloride (GTAC) (Pg4/L18-21).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the method of removing ions disclosed by the combination of Cash, Vuorinen, and Chu with the GTAC cationization disclosed by Hillebrand because combining these two known methods would yield the predictable results of a plant-derived cationic nanofibrillar cellulose.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Hokkanen, "Modified Nano- and Microcellulose Based Adsorption Materials in Water Treatment," Doctoral Thesis, Acta Universitatis Lappeenrantaensis 588, 2014 (hereinafter "Hokkanen") and further in view of Vuorinen, et al., U.S. Publication No. 2014/0110070 (hereinafter "Vuorinen").
Applicants' claim is directed towards a product or a method (see 112(b) analysis above).
Cash discloses use of plant-derived, chemically derivatized, cationic nanofibrillar cellulose (Pg3/L20-Pg4/L2, Pg9/L27 (note Applicants have defined nanofibrillar to include microfibrillar (Spec., Pg5/L29-Pg6/L14))) in water treatment for removing charged contaminants (Pg9/L27-Pg10/L2) characterized in that removing charged contaminants comprises removal of ions with negative net charge (Pg9/L30-Pg10/L2, Pg25/L26-30), except removal of ions with positive net charge, at least one oxyanion selected from the following group consisting of sulfate, sulfite, nitrate, phosphate, selenate, selenite, antimonite, dichromate and arsenate ions, or wherein derivatization has been carried out before the production of the nanofibrillar cellulose.
Hokkanen also relates to a process of using plant-derived nanofibrillar cellulose for purification using adsorption (Abstract, Pg66/Pr1) and discloses removal of ions with positive net charge (Pg3/Pr2 (note removal of both cations and anions), Pg43/Pr1 (note negative surface attracting ions with positive net charge)) at least one oxyanion selected from the following group consisting of sulfate, sulfite, nitrate, phosphate, selenate, selenite, antimonite, dichromate and arsenate ions (Pg30/Pr4, Pg92/Pr1, Pg107/Pr2).
Vuorinen also relates to plant-derived nanofibrillar cellulose (Pg1/Pr15, Pg5/Pr53-54) and discloses wherein derivatization has been carried out before the production of the nanofibrillar cellulose (Pg1/Pr5,15).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the product and method of removing ions disclosed by the Cash with the product and method for removing positive net charge ions and specific oxyanions disclosed by Hokkanen because, according to Hokkanen, the plant-derived nanofibrillar cellulose exhibits fast adsorption kinetics (Pg92/Pr1) and can be used to adsorb both anions and cations (Pg107/Pr2).  It would have also been obvious to combine the product and method disclosed by Cash and Hokkanen with the derivation carried before production disclosed by Vuorinen because, according to Vuorinen, the provide a stable dispersion (Pg1/Pr5) and results in improved quality and chemical stability (Pg4/Pr39).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Chu, et. al.
Applicants' claim is directed towards a method.
Cash discloses use of plant-derived cationic nanofibrillar cellulose (Pg3/L20-Pg4/L2, Pg9/L27 (note Applicants have defined nanofibrillar to include microfibrillar (Spec., Pg5/L29-Pg6/L14))) in water treatment for removing charged contaminants characterized in that removing charged contaminants comprises removal of ions with negative net charge (Pg9/L27-Pg10/L2, Pg25/L26-30) except in that removing charged contaminants comprises removal of ions with positive net charge.
Chu also relates to a process of using nanofibrillar cellulose for purification using adsorption (Title, Abstract) and discloses that the process comprises removal of ions with positive net charge (Pg1/Pr9, 11).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the method of removing ions disclosed by the combination of Cash and Vuorinen with the method for removing positive net charge ions disclosed by Chu because, according to Chu, the nanofibrillar cellulose may be modified to remove either negative or positive net charge ions (Pg1/Pr11).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Chu, et. al, U.S. Publication No. 2013/0180917 (hereinafter "Chu") as applied to Claim 17 above, and further in view of Hokkanen, "Modified Nano- and Microcellulose Based Adsorption Materials in Water Treatment," Doctoral Thesis, Acta Universitatis Lappeenrantaensis 588, 2014 (hereinafter "Hokkanen").
Applicants' claim is directed towards a method.
The combination of Cash and Chu discloses Use according to Claim 17 except wherein the metal ions include at least one selected from the following group consisting of sodium, aluminum, iron, nickel, manganese and zinc ions.
Hokkanen also relates to a process of using plant-derived nanofibrillar cellulose for purification using adsorption (Abstract, Pg66/Pr1) and discloses metal ions include at least one selected from the following group consisting of sodium, aluminum, iron, nickel, manganese and zinc ions (Pg92/Pr1, Pg107/Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the method of removing ions disclosed by the combination of Cash and Chu with the method for removing specific metals disclosed by Hokkanen because, according to Hokkanen, the adsorption of metals by plant-derived nanofibrillar cellulose is not affected by other solution components (Pg92/Pr1), that adsorption occurs rapidly (Pg106/Pr4) and can be used to adsorb both anions and cations (Pg107/Pr2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 9-14, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-16, 19, and 20  15/571021 (reference application) in view of Chu, et. al, U.S. Publication No. 2013/0180917 (hereinafter "Chu").  It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the method of removing ions disclosed by the reference application with the method for removing positive net charge ions disclosed by Chu because, according to Chu, the nanofibrillar cellulose may be modified to remove either negative or positive net charge ions (Pg1/Pr11).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/PATRICK ORME/Primary Examiner, Art Unit 1779